IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 325 Common Pleas
                                           :
APPOINTMENT OF ADMINISTRATIVE              : Judicial Classification Docket
JUDGE OF THE TRIAL DIVISION OF             :
THE FIRST JUDICIAL DISTRICT OF             :
PENNSYLVANIA                               :
                                           :
                                           :
                                           :
                                           :


                                        ORDER


PER CURIAM
         AND NOW, this 22nd day of October, 2014, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Kevin M. Dougherty is hereby appointed as Administrative

Judge of the Trial Division of the First Judicial District of Pennsylvania for a period of

three years or at the pleasure of the Court, effective December 1, 2014. It is further

ordered that Judge Dougherty shall continue with his current assignment as a judge in

the Family Court Division of the First Judicial District of Pennsylvania to the extent

feasible and so long as that assignment does not interfere with his administrative duties.